Case 6:20-cv-00023-NKM-RSB Document 59 Filed 11/20/20 Page 1 of 3 Pageid#: 656




                                    UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                           Lynchburg Division


   STUDENT A, STUDENT C, and
   STUDENT D, individually and on behalf of                        Case No. 6:20-cv-00023-NKM
   all others similarly situated,
                                                                   PLAINTIFFS’ NOTICE OF
                  Plaintiffs,                                      SUPPLEMENTAL AUTHORITY

                          v.

   LIBERTY UNIVERSITY, INC., d/b/a
   LIBERTY UNIVERSITY,

                  Defendant.


                 Plaintiffs Student A, Student C, and Student D (collectively, “Plaintiffs”), hereby provide

 notice of supplemental authority of an opinion relative to this Court’s consideration of Defendant’s

 Motion to Dismiss (Dkt. No. 23). The ruling, which is attached hereto, denies a motion to dismiss

 similar claims:

                 Exhibit A - Spiegel v. The Trustees of Indiana University, 53C06-2005-CT-000771

 (Monroe Cir. Ct. Civil Div. Nov. 19, 2020) (denying defendant’s motion to dismiss plaintiff’s class

 action claims for breach of contract and unjust enrichment).



 Dated: November 20, 2020                             Respectfully submitted,


                                                      /s/ Lisa S. Brook___________________________
                                                      E. Kyle McNew (VSB No. 73210)
                                                      J. Gregory Webb (VSB No. 38157)
                                                      Lisa S. Brook (VSB No. 35661)
                                                      MICHIEHAMLETT
                                                      310 4th Street, NE
                                                      P.O. Box 298
                                                      Charlottesville, Virginia 22902
                                                      Tel.: 434-951-7231


 {00697645-1 }
Case 6:20-cv-00023-NKM-RSB Document 59 Filed 11/20/20 Page 2 of 3 Pageid#: 657




                                    Fax: 434-951-7254
                                    kmcnew@michiehamlett.com
                                    gwebb@michiehamlett.com
                                    lbrook@michiehamlett.com


                                    Adam J. Levitt*
                                    Amy E. Keller*
                                    Laura E. Reasons*
                                    DICELLO LEVITT GUTZLER LLC
                                    Ten North Dearborn Street, Sixth Floor
                                    Chicago, Illinois 60602
                                    Tel.: 312-214-7900
                                    alevitt@dicellolevitt.com
                                    akeller@dicellolevitt.com
                                    lreasons@dicellolevitt.com


                                    Matthew S. Miller*
                                    MATTHEW S. MILLER LLC
                                    77 West Wacker Drive, Suite 4500
                                    Chicago, Illinois 60601
                                    Tel.: 312-741-1085
                                    mmiller@msmillerlaw.com

                                    *Admitted Pro Hac Vice

                                    Counsel for Plaintiffs and the Proposed Class




 {00697645-1 }                         2
Case 6:20-cv-00023-NKM-RSB Document 59 Filed 11/20/20 Page 3 of 3 Pageid#: 658




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing was filed using the Court’s CM/ECF electronic filing
 system on November 20, 2020, which will cause a notice of such filing to all counsel of record.


                                                           /s/ Lisa S. Brook




 {00697645-1 }                                 3
